Exhibit 99.1 F & M Bank Corp.News and Financials F & M BANK CORP. REPORTS 1ST QUARTER FINANCIAL RESULTS TIMBERVILLE, VA—April 25, 2012—F & M Bank Corp. (OTCBB: FMBM), parent company of Farmers & Merchants Bank, announces its financial results for the first quarter ended March 31, 2012 and its recently declared first quarter dividend. Net income for the first quarter 2012 totaled $1.135 million, compared to $686 thousand for the same period in 2011.Other notable results for the quarter include: ● net interest income of approximately $4.97 million, compared to $4.56 million for the same period of 2011; ● net interest margin of 3.88% versus 3.65% for the same period of 2011; ● non-interest income ofapproximately $775 thousand compared to $791 thousand for the same period of 2011; ● non-interest expense ofapproximately $3.25 million, versus $3.27 million in 2011; ● Loans held for investment decreased $1.93 million, to $450.80 million from $452.73 million in 2011; ● Deposits grew $8.22 million, to $444.93 million from $436.71 million in 2011; ● Net income per share of $.46 in 2012 versus $.29 per share in 2011. Dean Withers, President and CEO, stated “We are very pleased with our first quarter results. Our net income increased $449 thousand, or 65.4% compared to 2011 and our net income per share increased 58.6%. We have also been very successful in our efforts to control interest expense, which decreased $336 thousand. This reduction contributed to our ability to increase our net interest margin by .23% compared to the first quarter of 2011.” Our non-performing loans totaled $17.8 million at March 31, 2012 versus $15.0 million at March 31, 2011, an increase of $2.8 million. Foreclosed assets totaled $2.098 million, a decrease of approximately $667 thousand compared to a total of $2.765 million at March 31, 2011. Our provision for loan losses totaled $900 thousand for the first quarter of 2012, compared to $1.1 million for the same period in 2011.Our loan loss allowance increased to $7.3 million, or 1.62% of total loans held for investment at March 31, 2012, compared to $6.1 million, or 1.35% of total loans held for investment at March 31, 2011. Withers went on to state, “while non-performing loans increased compared to year end and the same period in 2011, this increase is primarily the result of continued struggles with the real estate development market. As a result, we continue to aggressively fund the Allowance for Loan Losses. Our analysis of the loan portfolio indicates we are generally well secured on our non-performing loans. We believe the current level of our Allowance for Loan Losses, which has increased $1.2 million compared to 2011, is sufficient to protect our level of non-performing loans.” Withers continued, “on April 19, 2012, our Board of Directors declared a first quarter dividend of $0.16 per share. The dividend will be paid on May 11, 2012, to shareholders of record as of May 1, 2012.” Highlights of the company’s financial performance are included below. F & M Bank Corp. is an independent, locally-owned, community bank holding company, offering a full range of financial services, through its subsidiary bank, Farmers & Merchants Bank’s nine banking offices in Rockingham, Shenandoah and Page Counties, Virginia. Additional information may be found by contacting us on the internet at www.farmersandmerchants.biz or by calling: (540)896-8941. This press release may contain “forward-looking statements” as defined by federal securities laws, which may involve significant risks and uncertainties. These statements address issues that involve risks, uncertainties, estimates and assumptions made by management, and actual results could differ materially from the results contemplated by these forward-looking statements. Factors that could have a material adverse effect on our operations and future prospects include, but are not limited to, changes in: interest rates, general economic conditions, legislative and regulatory policies, and a variety of other matters. Other risk factors are detailed from time to time in our Securities and Exchange Commission filings. Readers should consider these risks and uncertainties in evaluating forward-looking statements and should not place undue reliance on such statements. We undertake no obligation to update these statements following the date of this press release. SOURCE: F & M Bank Corp. CONTACT:
